DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7, 9, 12, 14, 16, 19, 21, 23, and 26-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (US Publication 2022/0330167 A1).
Regarding to claims 1 and 16, Chen discloses a base station BS 500 (fig. 9 page 14 paragraph 0218), comprising: a memory 520; a processor 510 coupled to the memory and configured to, when executing instructions stored on the memory (pages 13-14 paragraph 0214), to cause the BS to: measure a sounding reference signal SRS transmission transmitted by a user equipment UE using a SRS resource (fig. 2 page 2 paragraph 0031), the SRS transmission having a SRS parameter that is (i) indicated in or related to a triggering message (page 6 paragraph 0082), or (ii) related to a transmission parameter of a communication (PUSCH or PUCCH) between the BS and the UE (page 3 paragraphs 0031-0032); and receive, using a receive beam selected based on the measuring, a transmission from the UE (page 3 paragraph 0031).
Regarding to claim 4, Chen discloses the communication is a PUSCH transmission or a PUCCH transmission (page 3 paragraphs 0031-0032); the transmission parameter is a QCL indication of the PUSCH transmission or the PUCCH transmission (page 3 paragraph 033); and the SRS parameter is a QCL indication of the SRS transmission that is related to the QCL indication of the PUSCH transmission or the PUCCH transmission (page 10 paragraph 0147), respectively.
Regarding to claim 5, Chen discloses the communication is a PUSCH transmission or a PUCCH transmission; the transmission parameter is a transmit power of the PUSCH transmission or the PUCCH transmission (page 3 paragraphs 0050-0051); and the SRS parameter is a transmit power of the SRS transmission that is related to the transmit power of the PUSCH transmission or the PUCCH transmission (page 4 paragraph 0053), respectively.
Regarding to claim 6, Chen discloses the SRS resource is an aperiodic resource (page 6 paragraph 0082) and the triggering message is a downlink control information DCI transmission or a medium access control MAC-control element CE transmission (page 8 paragraph 0104).
Regarding to claim 7, Chen discloses the SRS parameter being related to the triggering message includes (i) a bandwidth of the SRS transmission being related to a bandwidth of the triggering message; (ii) a timing offset of the SRS transmission being related to a timing parameter of the triggering message; or (iii) a QCL relationship indication of the SRS transmission being related to a QCL relationship indication of the triggering message (page 12 paragraphs 0191 and 0193).
Regarding to claims 9 and 23, Chen discloses a user equipment 500 (fig. 9 page 14 paragraph 0219), comprising: a memory 520; a processor 510 coupled to the memory and configured to, a transceiver 530 coupled to the processor (pages 13-14 paragraph 0216) and configured to: transmit a sounding reference signal SRS transmission using a SRS resource (fig. 2 page 2 paragraph 0031) and having a SRS parameter that is (i) indicated in or related to a triggering message (page 6 paragraph 0082), or (ii) related to a transmission parameter of a communication (PUSCH or PUCCH) between the UE and the BS (page 3 paragraphs 0031-0032); and receive, from the BS, a downlink control information DCI message including a SRS resource indicator SRI for use by the UE in selecting a beam to transmit to the BS (page 3 paragraph 0031).
Regarding to claims 12 and 19, Chen discloses the communication is a PDSCH transmission (page 3 paragraph 0048) or a PDCCH transmission (page 6 paragraph 0077); the transmission parameter is a QCL indication of the PDSCH transmission or the PDCCH transmission (page 3 paragraph 033); and the SRS parameter is a QCL indication of the SRS transmission that is related to the QCL indication of the PDSCH transmission or the PDCCH transmission (page 10 paragraph 0147), respectively.
Regarding to claims 14 and 21, Chen discloses the SRS parameter is related to transmission  parameter of the communication via a RRC signaling message from the BS (page 2 paragraph 0032).
Regarding to claim 26, Chen discloses the communication is a PUSCH transmission or a PUCCH transmission (page 3 paragraphs 0031-0032); the transmission parameter is a QCL indication of the PUSCH transmission or the PUCCH transmission (page 3 paragraph 033); and the SRS parameter is a QCL indication of the SRS transmission that is related to the QCL indication of the PUSCH transmission or the PUCCH transmission (page 10 paragraph 0147), respectively.
Regarding to claim 27, Chen discloses the communication is a PUSCH transmission or a PUCCH transmission; the transmission parameter is a transmit power of the PUSCH transmission or the PUCCH transmission (page 3 paragraphs 0050-0051); and the SRS parameter is a transmit power of the SRS transmission that is related to the transmit power of the PUSCH transmission or the PUCCH transmission (page 4 paragraph 0053), respectively.
Regarding to claim 28, Chen discloses the SRS resource is an aperiodic resource (page 6 paragraph 0082) and the triggering message is a downlink control information DCI transmission or a medium access control MAC-control element CE transmission (page 8 paragraph 0104).
Regarding to claim 29, Chen discloses the SRS parameter being related to the triggering message includes (i) a bandwidth of the SRS transmission being related to a bandwidth of the triggering message; (ii) a timing offset of the SRS transmission being related to a timing parameter of the triggering message; or (iii) a QCL relationship indication of the SRS transmission being related to a QCL relationship indication of the triggering message (page 12 paragraphs 0191 and 0193).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 8, 10, 11, 17, 18, 24, 25, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Xu et al (US Publication 2021/0144720 A1).
Regarding to claims 2 and 24, Chen discloses all the limitations with respect to claims 1 and 23, respectively, including the communication is a physical uplink shared channel PUSCH transmission or a physical uplink control channel PUCCH transmission (page 3 paragraphs 0031-0032). But, Chen fails to teach the transmission parameter is a bandwidth of the PUSCH transmission or the PUCCH transmission; and the SRS parameter is a bandwidth of the SRS transmission that is related to the bandwidth of the PUSCH transmission or the PUCCH transmission, respectively. However, Xu discloses a wireless device 156 transmit to a base station 160 (fig. 1B) one or more SRSs, wherein the one or more SRSs comprising a transmission parameter including a bandwidth of a PUSCH transmission or a PUCCH transmission; and a SRS parameter including a bandwidth of the SRS transmission that is related to the bandwidth of the PUSCH transmission or the PUCCH transmission (page 15 paragraph 0145). Thus, it would have been obvious to person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for the SRS as taught by Xu into Chen’s system for a channel state estimation to support uplink channel dependent scheduling and/or a link adaptation.
Regarding to claims 3 and 25, Chen discloses all the limitations with respect to claims 1 and 23, respectively, including the communication is a physical uplink shared channel PUSCH transmission or a physical uplink control channel PUCCH transmission (page 3 paragraphs 0031-0032). But, Chen fails to teach the transmission parameter is a timing parameter of the PUSCH transmission or the PUCCH transmission; and the SRS parameter is a timing offset of the SRS transmission that is related to the bandwidth of the PUSCH transmission or the PUCCH transmission, respectively. However, Xu discloses a wireless device 156 transmit to a base station 160 (fig. 1B) one or more SRSs, wherein the one or more SRSs comprising a transmission parameter including a timing parameter of a PUSCH transmission or a PUCCH transmission; and a SRS parameter including a timing offset of the SRS transmission that is related to the bandwidth of the PUSCH transmission or the PUCCH transmission (page 15 paragraph 0145). Thus, it would have been obvious to person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for the SRS as taught by Xu into Chen’s system for a channel state estimation to support uplink channel dependent scheduling and/or a link adaptation.
Regarding to claims 8 and 30, Chen discloses all the limitations with respect to claims 1 and 23, respectively, except the SRS resource is a periodic resource. However, Xu discloses a wireless device 156 transmit to a base station 160 (fig. 1B) one or more SRSs via a periodic SRS resource (page 15 paragraph 0145). Thus, it would have been obvious to person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for the periodic SRS resource as taught by Xu into Chen’s system to support different transmission configurations.
Regarding to claims 10 and 17, Chen discloses all the limitations with respect to claims 9 and 16, respectively, including the communication is a physical downlink shared channel PDSCH transmission (page 3 paragraph 0048) or a physical downlink control channel PDCCH transmission (page 6 paragraph 0077). But, Chen fails to teach the transmission parameter is a bandwidth of the PDSCH transmission or the PDCCH transmission; and the SRS parameter is a bandwidth of the SRS transmission that is related to the bandwidth of the PDSCH transmission or the PDCCH transmission, respectively. However, Xu discloses a wireless device 156 transmit to a base station 160 (fig. 1B) one or more SRSs, wherein the one or more SRSs comprising a transmission parameter including a bandwidth of a PDSCH transmission or a PDCCH transmission; and a SRS parameter including a bandwidth of the SRS transmission that is related to the bandwidth of the PDSCH transmission or the PDCCH transmission (page 15 paragraph 0145). Thus, it would have been obvious to person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for the SRS as taught by Xu into Chen’s system for a channel state estimation to support uplink channel dependent scheduling and/or a link adaptation.
Regarding to claims 11 and 18, Chen discloses all the limitations with respect to claims 9 and 16, respectively, including the communication is a physical downlink shared channel PDSCH transmission (page 3 paragraph 0048) or a physical downlink control channel PDCCH transmission (page 6 paragraph 0077). But, Chen fails to teach the transmission parameter is a timing parameter of the PDSCH transmission or the PDCCH transmission; and the SRS parameter is a timing offset of the SRS transmission that is related to the bandwidth of the PDSCH transmission or the PDCCH transmission, respectively. However, Xu discloses a wireless device 156 transmit to a base station 160 (fig. 1B) one or more SRSs, wherein the one or more SRSs comprising a transmission parameter including a timing parameter of a PDSCH transmission or a PDCCH transmission; and a SRS parameter including a timing offset of the SRS transmission that is related to the bandwidth of the PDSCH transmission or the PDCCH transmission (page 15 paragraph 0145). Thus, it would have been obvious to person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for the SRS as taught by Xu into Chen’s system for a channel state estimation to support uplink channel dependent scheduling and/or a link adaptation.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Cheng et al (US Publication 2021/015761 A1).
Regarding to claims 13 and 20, Chen discloses all the limitations with respect to claims 9 and 16, except for a switching delay between the SRS transmission and the communication is configured via a radio resource control RRC message from the BS. However, Cheng discloses a base station 102 (fig. 1) for configuring, via a radio resource control RRC, a switching delay (time gap) between a SRS transmission and a communication (PDCCH) with a UE 104 (fig. 1 page 6 paragraph 0085). Thus, it would have been obvious to person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for the switching delay as taught by Cheng into Chen’s system for transmission timing enhancement to minimize interference.
Allowable Subject Matter
Claims 15 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUC T DUONG/Primary Examiner, Art Unit 2467